DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This action is in response to the remarks filed on 07/18/2022. Applicant's submission filed on 07/18/2022 has been entered. Accordingly, claims 1, 3-7, 10, 13, 15, 17-20, 22, 25, and 27-28 remain pending of which claims 4-5, 18-19, 27-29 have been previously withdrawn as being directed to non-elected inventions and/or non-elected species, and claims 1 and 15 have been amended.
Response to Arguments
Drawing objections
In applicant’s response filed 07/18/2022 applicant states in the second paragraph of page 8 that “Fig. 1 as attached herewith”, however, no drawing amendment appears to have been submitted as part of the applicant’s response filed 07/18/2022. This portion of the applicant’s response appears to be the same as their response filed both on 10/07/2021 and 01/04/2021. 
Specification objection
Applicant states in the second paragraph of page 8 of their response filed 07/18/2022 the “The specification was previously amended”, however, as noted in the office action mailed 02/18/2022, applicant did not file a copy of the amended specification and has not provided a copy of the amended specification. Applicant is directed to the remarks on page 4 of the office action mailed 02/18/2022 which will not be repeated here and only newly presented remarks will be responded to below.
Applicant further states 
“As such, Applicant respectfully disagrees with the Office Action's objection to the "arrangement" as depicted, which is merely a generic arrangement to depict that the coils are in communication with a controller and does not impart any particular configuration beyond what has been originally disclosed. Withdrawal of the objection is respectfully requested.” (emphasis added)

In response, it is noted that it appears, although it is unclear, that applicant makes an admission that the aspects of their invention depicted in applicant’s figures are generic to the art and not unique.
Rejections under 35 USC 112
	Applicant’s arguments with respect to claim(s) 1 filed 07/18/2022 have been considered, but are not persuasive. Applicant presents the same argument to the rejection under 35 USC 112(a) which applicant presented in their response filed 10/07/2021.
	“Moreover, such a controller is not introduced in the independent claims and therefore it is respectfully submitted that the rejection of independent claims 1 and 15 is improper. For at least these reasons, withdrawal of the rejection is respectfully requested.”

	In response, it is noted that claims 1 and 15 recite the imaging and nerve-effecting coils which are configured to perform the functions recited in their respective limitations which now appears to intent to be under the direct control of the controller as illustrated in the amended drawings filed 01/04/2021, which introduces new matter to the claims since neither independent claim recite the imaging coil and the nerve effecting coil as being gradient coils.    
Rejections under 35 USC 101
In response to applicant’s amendment with respect to claim(s) 1 and 15 filed 07/18/2022, the rejection has been rendered moot and has been withdrawn. 
Rejections under 35 USC 103
Applicant’s arguments filed 07/18/2022 with respect to claims 1, 15 have been fully considered but are moot in view of the updated grounds of rejection.
Drawings
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, all limitations structures, structural and functional relationships recited in claims 1, 3, 6-7, 10, 13, 15, 17, 20, 22, and 25 including but not limited to the innervated pain assembly, the body part, the image data collected without moving the body part, and the image data showing the measured magnitude and location of the magnetic pulse generated in the region of interest, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed 01/04/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  the applicant filed an amendment to paragraph [0032] “one or more gradient coils may be utilized under the control of a controller 4 to enables control of the gradient to produce one or magnetic fields using at least one coil driver”, with “controller 4” being in reference to the objected amendment to the drawings also filed 01/04/2021. The original disclosure does not provide support for the arrangement of the controller as depicted in the present amendment to the drawing.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6-7, 10, 13, 15, 17, 20, 22, & 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites: “at least one nerve-affecting coil” and “at least one imaging coil” in lines 2 and 4, while the specification provides support for the “at least one nerve-affecting coil” (see [0005], [0013]-[0015], [0017], [0018], [0020], [0022]-[0026], & [0028], depicted as 2 in FIG. 1) and the “at least one imaging coil” (see [0013], [0016], [0017], [0022], [0023], [0028], & [0032], depicted as 3 in FIG. 1); one or more gradient coils under the control of a controller which  controls the gradient to produce one or magnetic fields using at least one coil driver, wherein one or more coils are provided for transmitting RF energy into a tissue sample of a body part as part of diagnostic treatment (see [0032]); however, the specification is silent on the specific connection of the nerve affecting coils 2 and the imaging coil 3 with the controller 4, as presented in the amended drawings filed 01/04/2021. This raises doubt to regarding, at the time the application was filed, if the applicant had possession of the claimed invention.
Claim 15 is also rejected for reciting the same and/or limitations outlined in the above rejection.
Claims 3, 6-7, 10, 13, 17, 20, 22, 25, 28, & 29 are also rejected due to their dependency on the respective corresponding independent chain in light of the rejection(s) above.
Claim 6 recites: “further comprising one or more electrical supplies with corresponding one or more control modulation circuits coupled thereto and being coupled to and powering the at least one nerve-affecting coil” in lines 1-3, while the specification provides support for a controller (see [0029]-[0032]), the specification is silent on the specific connection arrangement to the coils 2 and 3 from the controller 4, as presented in the amended drawings filed 01/04/2021. This raises doubt to regarding, at the time the application was filed, if the applicant had possession of the claimed invention.
Claim 20 is also rejected for reciting the same and/or similar limitations outlined in the above rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 7, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johannes Viitala (US20150133826, hereafter “Johannes Viitala”), in view of Koneru (“DEVELOPMENT OF PULSED RADIO FREQUENCY THERAPY FOR CLINICAL APPLICATIONS”), Burnett et al. (US20030158583, hereafter “Burnett”), Rajguru et al. (US20140046423, hereafter “Rajguru”), Kortekaas et al., (“A Novel Magnetic Stimulator Increases Experimental Pain Tolerance in Healthy Volunteers A Double-Blind Sham-Controlled Crossover Study”), Shupak et al. (“Human exposure to a specific pulsed magnetic field: effects on thermal sensory and pain thresholds”), and further in view of Prado (US6977503).
Regarding claims 1 and 15, Johannes Viitala discloses an apparatus and a method for pain assessment, the apparatus comprising: 
at least one nerve-affecting device generating energy configured to affect a function of at least one innervated pain assembly in a body part outside the head ([0031] the ultrasound device transmits ultrasonic energy into the transverse cross-section containing the at least one innervated pain assembly/nerve tissue in bone surface in a body part outside the head in order to alleviate pain); and 
at least one imaging coil generating a magnetic field configured to collect image data from a region of interest including the at least one innervated pain assembly suspected of transmitting or initiating nerve impulses perceived as pain ([0094] radiofrequency receiver coil 614 in FIG. 1 receives radio transmissions from spins also within the imaging zone 504), 
wherein the energy transmitted from the at least one nerve-affecting device configured to interfere with transmission or initiation of nervous signals by the at least one innervated pain assembly ([0031] the volumetric ultrasound beam is transmitted at a sufficient ultrasound energy density is achieved in order to induce a palliative effect by causing inactivation of nerve tissue in a bone surface which it alleviates pain), 
wherein the at least one innervated pain assembly includes one or more portions of one or more nerves* ([0031] the innervated pain assembly is a nerve), 
wherein image data indicative of images produced with at least one imaging coil is collected with magnetic resonance imaging without moving the body part ([0026], [0093]-[0094] proton spectroscopic (PS) imaging based temperature mapping is performed at imaging zone 504 which is inclusive of portion of the patient’s body containing the innervated pain assembly and both the focal treatment point and the treatment zone on the surface of an object containing the innervated pain assembly, [0101] therapy treatments can be minimized, making the treatment faster and more bearable, by moving the treatment device relative to the patient so that repositioning the patient can be avoided),
wherein measurement of the magnitude and location of magnetic pulses is performed by first aligning spins in the region of interest using the at least one imaging coil ([0094] the radio-frequency coil 614 manipulates the orientations/alignment of magnetic spins within the imaging zone 504), and then depolarizing or re-aligning at least some of the spins  ([0094] the radiofrequency coil 614 manipulates the orientation/alignment of within the imaging zone 504 for receiving radio transmissions from spins also within the imaging zone 50) using the at least one nerve-affecting coil ([0020]-[0024] proton resonance frequency shift is temperature dependent, because the magnetic field that individual protons, hydrogen atoms, experience depends upon the surrounding molecular structure. And the increase in the temperature resulting from the nerve-affecting ultrasonic stimulation decreases molecular screening due to the temperature affecting the hydrogen bonds which leads to the temperature dependence of the proton resonance frequency. Magnetic resonance is measured by the proton residence frequency shift of the water protons, which is temperature dependent, as the temperature changes in a voxel the frequency shift will cause a change in the phase/polarization of the water protons. Therefore, the depolarization or realignment of at least some of the spins of interest is caused by the nerve-affecting stimulation), and subsequently collecting the image data ([0025] the recorded measurements of radio frequency signals emitted by atomic spins by the antenna of a magnetic resonance defines spectroscopic magnetic resonance data which is used as a sanity check for the cumulative temperature between heat treatments outside the treatment area.).
While the nerve-affecting therapy disclosed by is disclosed as being ultrasound, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the treatment with modality to be electromagnetic therapy as it is known in the art that ultrasound therapy is an alternative and equivalent modality to the use of electromagnetic fields in the megahertz frequencies used in MRI in order heat tissue to treat pain (see abstract and page 326 of Koneru). 
As an example, Burnett teaches therapeutic electromagnetic stimulation of nervous tissue using at least one nerve-affecting coil generating a pulsed magnetic field configured to affect a function of at least one innervated pain assembly in a body part outside the head (see [0014], [0051], [0055], [0056] [0066], [0067]), further Rajguru describes a variety of energy forms that are used to treat a variety of ailments providing therapeutic energy to target nerve tissue, and that both ultrasonic energy and magnetic energy are examples of types of energy which can be applied in order to provide a therapeutic effect to the target nerve tissue (see [0071], [0073], [0271], [0277]).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention that as Johannes Viitala discloses a collecting MRI imaging data from an area which includes the region of interest where therapeutic energy was applied by the at least one nerve-affecting energy as cited above, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to that at least some of the MRI imaging data collected by Johannes Viitala would inherently measure a magnitude and location of magnetic pulses generated in the region of interest by the at least one nerve-affecting device as is known that MRI image data inherently contains a measure and the magnitude and location of an applied a met medic pulse within a region of interest (see entries under “B0”, “Spin”,  from the attached MRI Physics Glossary).
As discussed earlier, while therapeutic energy delivered to the at least one nerve assembly as disclosed by Johannes Viitala is not expressly disclosed as delivered by at least one nerve-affecting coil, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the nerve-affecting stimulating device to with the gradient coils of the MRI system disclosed by Johannes Viitala which are capable of providing sufficient nerve-affecting electromagnetic stimulation to provide an analgesic effects as it is known in the art of MRI imaging that exposure to magnetic fields in MRI systems may change mood, brain metabolism and the pulsed magnetic fields appeared to have both analgesic and antidepressant effects by increasing thermal sensory and pain thresholds (see the first page of Kortekaas et al., attached; and also see the abstract of Shupak et al., attached)
Johannes Viitala does not explicitly disclose wherein the at least one imaging coil and the at least one nerve-affecting coil are arrayed in single-sided form.
However, in the same field of endeavor, Prado teaches wherein the at least one imaging coil and the at least one nerve-affecting coil are arrayed in single-sided form (see coils 48, 49, and 50 in FIG. 3).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus and method disclosed by Johannes Viitala with the at least one imaging coil and the at least one nerve-affecting coil being arrayed in single-sided form as taught by Prado in order to provide flat surfaces of substantially uniform magnetic field strength above and parallel to a surface of the array in order to achieve spatial resolution over the sensitive volume in noninvasive matter by a portable MRI device (columns 1 & 2, lines 63-66 & 19-21, 25-28 of Prado).
*the limitations have been interpreted in the alternative, requiring that the at least one innervated pain assembly include only one portion only of one nerve; or requiring that the at least one innervated pain assembly include only more than one portion of only of one nerve; or requiring that the at least one innervated pain assembly include only one portion of only more than one nerve; or requiring that the at least one innervated pain assembly include only more than one portion of only more than one nerve; requiring that the at least one innervated pain assembly include only one portion only of one nerve root; or requiring that the at least one innervated pain assembly include only more than one portion of only more than one nerve root; or requiring that the at least one innervated pain assembly include only one portion of only more than one nerve roots; or requiring that the at least one innervated pain assembly include only more than one portion of only more than one nerve roots; or requiring that the at least one innervated pain assembly include only one portion only of one nerve root; or requiring that the at least one innervated pain assembly include only more than one portion of only more than one nerve root; or requiring that the at least one innervated pain assembly include only one portion of only more than one nerve roots; or requiring that the at least one innervated pain assembly include only more than one portion of only more than one nerve roots; or requiring that the at least one innervated pain assembly include only one portion only of one ganglia; or requiring that the at least one innervated pain assembly include only more than one portion of only more than one ganglia; or requiring that the at least one innervated pain assembly include only one portion of only more than one ganglia; or requiring that the at least one innervated pain assembly include only more than one portion of only more than one ganglia; or requiring that the at least one innervated pain assembly include only one portion only of one nerve bundle; or requiring that the at least one innervated pain assembly include only more than one portion of only more than one nerve bundle; or requiring that the at least one innervated pain assembly include only one portion of only more than one nerve bundles; or requiring that the at least one innervated pain assembly include only more than one portion of only more than one nerve bundles.
Regarding claim 6, modified Johannes Viitala, in view of Rajguru, substantially discloses all the limitations of the claimed invention, specifically, Rajguru discloses comprising one or more electrical supplies with corresponding one or more control modulation circuits coupled thereto and being coupled to and powering the at least one nerve-affecting coil (see FIGS 42A-B).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the at least one nerve-affecting coil of the apparatus disclosed by modified Johannes Viitala with the at least one nerve-affecting coil being powered by and coupled to one or more electrical supplies which are coupled to corresponding one or more control modulation circuits as taught by Rajguru in order so that an effective stimulator therapy may then be delivered once the level of stimulator power is increased until stimulation of the target nerve or tissue is sensed ([0242] of Rajguru).
Regarding claim 7, modified Johannes Viitala substantially discloses all the limitations of the claimed invention, specifically, Johannes Viitala discloses at least one imaging coil is one of* a radiofrequency coils (RF coil 614 in FIG. 3) for*receipt of radiofrequency energy ([0094] radiofrequency coil 614 receiving radio transmissions from spins also within the imaging zone 504).
*The limitation has been interpreted in the alternative, requiring the imaging coil being one of a radiofrequency coils for transmission of radiofrequency energy; or requiring the imaging coil being one of a radiofrequency coils for receipt of radiofrequency energy; or requiring the imaging coil being one of a radiofrequency coils for transmission and receipt of radiofrequency energy; or requiring the imaging coil being one of a magnetic polarization coil; or requiring the imaging coil being one of pre-polarization coil, or requiring the imaging coil being one of a magnetic gradient coil.
Regarding claim 20, modified Johannes Viitala, in view of Rajguru, substantially discloses all the limitations of the claimed invention, specifically, Rajguru discloses powering the at least one nerve-affecting coil using one or more electrical supplies with corresponding one or more control modulation circuits coupled thereto and being coupled to the at least one nerve-affecting coil (see FIGS 42A-B).
Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Johannes Viitala, in view of Koneru, Burnett, Rajguru, and Prado, as applied to claims 1 and 15 above, further in view of Cameron et al. (US20070060954, hereafter “Cameron”).
Regarding claims 3 and 17, modified Johannes Viitala substantially discloses all the limitations of the claimed invention, specifically, Johannes Viitala discloses reducing therapeutic energy focused on the one or more innervated pain assemblies suspected of causing pain (see ultrasonic therapy focused on focal point 318 in FIG. 3); but does not explicitly disclose the at least one nerve-affecting coil produces pulsed magnetic fields that are focused on one or more innervated pain assemblies suspected of causing pain, and wherein the at least one imaging coil produces a pulsed magnetic field for imaging a region that includes the one or more nerve or innervated pain assemblies.
However, in the same field of endeavor, Cameron teaches wherein the at least one nerve-affecting coil produces pulsed magnetic fields (“Such electrical stimulation procedures include” [0005] and “Magnetic stimulation can be provided by internally implanted probes or by externally applied directed magnetic fields” [0011]) that are focused on one or more innervated pain assemblies suspected of causing pain (“one or more stimulation electrodes is implanted subcutaneously such that one or more of the stimulation electrodes are in communication with spinal nervous tissue associated with a C1, C2, or C3 cervical vertebral segment. The one or more stimulation electrodes deliver electrical stimulation pulses to the neuronal tissue of one or more of the C1, C2, or C3 cervical vertebral segments” [0012] and “electrical stimulation of the spinal nervous tissue associated with a C1, C2, or C3 cervical vertebral segment may be provided to effectively treat pain.” [0013]) and wherein the at least one imaging coil produces a pulsed magnetic field for imaging a region that includes the one or more nerve or innervated pain assemblies (“the neurological disease or condition is assessed before, during, and/or after stimulating the spinal nervous tissue associated with the first, second, or third cervical vertebral segment. As used herein, the assessing may be monitoring, testing, imaging” [0021], further “Functional imaging may also be used to measure the effectiveness of the treatment. This includes electrical methods such as magnetoencephalography (MEG) [utilizes pulsed magnetic fields] . . . as well as metabolic and blood flow studies such as functional magnetic resonance imaging (fMRI)” [0095]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by modified Johannes Viitala with the at least one nerve-affecting coil produces pulsed magnetic fields that are focused on one or more innervated pain assemblies suspected of causing pain, and wherein the at least one imaging coil produces a pulsed magnetic field for imaging a region that includes the one or more nerve or innervated pain assemblies as taught by Cameron in order to provides a novel method of using spinal cord stimulation to treat neurological disorders or conditions in patients with neurological disorders that remain treatment refractory to conventional therapies ([0008] of Cameron). 
Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Johannes Viitala, in view of Koneru, Burnett, Rajguru, and Prado, as applied to claim 1 above, further in view of Li (US5036281).
Regarding claims 10 and 22, modified Johannes Viitala substantially discloses all the limitations of the claimed invention, specifically, modified Johannes Viitala discloses using radiofrequency* and/or magnetic gradient pulses to re-align and collect information from the spins of interest ([0094] radiofrequency coil 614 manipulates/aligns the orientations the medic spins within the imaging zone/region of interest 504 and receives/collects radio transmissions from the spins in the imaging zone/region of interest 504),  but does not explicitly disclose the collection of image data obtained using a static magnetic field to align spins of interest, or the collection of information from the spins of interest that have been realigned after the application of the static magnetic field.
However, in the same field of endeavor, Li teaches the collection of image data obtained using a static magnetic field to align spins of interest (“in a typical MRI system an object 10 (see FIG. 1) to be imaged (e.g., a portion of the human body) is placed in an external static magnetic field gradient. Protons within the object tend to align their spins in accordance with the magnetic field direction” column 1, lines 27-31), and then using radiofrequency and/or magnetic gradient pulses to re-align and collect information from the spins of interest (“The object is excited by one or more RF excitation pulses of appropriate frequency, timings and durations (as one example, so-called "spin-echo" type pulse sequences may be used). The RF excitation pulses generated at the Larmour frequency cause the protons to precess [re-align] their spins. When each RF pulse is switched off, the nucleii precess back toward their equilibrium position and in this relaxation process emit an NMR response that can be detected by an RF receiver [producing image data].” column 1, lines 31-40).
It would have been obvious to one ordinarily skilled in the art at before the invention was made to modify the apparatus disclosed by modified Johannes Viitala with the collected image data having been obtained by using a static magnetic field to align spins of interest and then using radiofrequency and/or magnetic gradient pulses to re-align and collect information from the spins of interest as taught by Li to provide the fundamentals for a MRI experiment (column 1, lines 25-26 of Li). 
Claims 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Johannes Viitala, in view of Koneru, Burnett, Rajguru, and Prado, as applied to claims 1 and 15 above, further in view of George et al. (US20060241374, hereafter “George”). 
Regarding claims 13 and 25, modified Johannes Viitala substantially discloses all the limitations of the claimed invention, but does not explicitly disclose a magnetic field distribution created by the at least one nerve-affecting coil is measured by collection of image data with the at least one imaging coil.
However, in the same field of endeavor, George teaches a magnetic field distribution created by the at least one nerve-affecting coil is measured by collection of image data with the at least one imaging coil (“with this new PP-TMS/fMRI technique, we will be able to 1) position the coil accurately and repeatable relative to brain anatomy, 2) measure the exact magnetic field distribution of the TMS coil stimulation relative to the brain cortex (25), and 3) observe the local response with millimeter resolution (20)” [0040]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus and method disclosed by modified Johannes Viitala with the magnetic field distribution created by the at least one nerve-affecting coil is measured by collection of image data with the at least one imaging coil as taught by George to provide f or a technique and system for adequately examining brain communication and cortical sensitivity ([0017] of George).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.S./Examiner, Art Unit 3793                                                                                                                                                                                           

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793